United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1233
                                    ___________

Michael C. Dodge,                    *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: March 16, 2009
                                 Filed: March 26, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        In this appeal from a decision of the tax court,1 Michael Dodge challenges the
court’s assessment of penalties under 26 U.S.C. §§ 6651(a)(1) and 6654 for the 2002
tax year. After careful review, see Estate of Korby v. Comm’r, 471 F.3d 848, 852 (8th
Cir. 2006) (standards of review), we reject as frivolous Dodge’s effort to avoid tax
liability by claiming that the Form 1040 does not comply with the Paperwork
Reduction Act (PRA), see Lewis v. Comm’r, 523 F.3d 1272, 1277 (10th Cir. 2008)
(holding that Form 1040 complies with PRA); United States v. Patridge, 507 F.3d
1092, 1094-95 (7th Cir. 2007) (obligation to file tax return stems from statutes, which

      1
       The Honorable Juan F. Vasquez, United States Tax Court Judge.
does not require anyone to use Form 1040 or any official form), cert. denied, 128 S.
Ct. 1721 (2008); United States v. Hicks, 947 F.2d 1356, 1359 (9th Cir. 1991) (PRA
was meant to rein in agency activity, not provide tax evaders with all-purpose escape
hatch), and we conclude that the tax court properly assessed Dodge’s 2002 tax
liability, including the statutory penalties, see Montgomery v. Comm’r, 122 T.C. 1, 7-8
(2004) (term “underlying tax liability” is reference to amount assessed following
issuance of notice of deficiency; petitioners’ underlying tax liability consisted of
amount petitioners reported due on tax return along with statutory interest and
penalties).

      Accordingly, the decision of the tax court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-